DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 9, and 16 were amended in a Request for Continued Examination (RCE) filed on April 28, 2021.
Claims 2-21 are pending.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. §103.
Claims 4-8, 11-15, and 18-21 contain allowable subject matter but are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 2-3, 9-10, and 16-17
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Harper et al. (U.S. Patent Publication No. 2013/0275805) in view of Goodman et al. (U.S. Patent Publication No. 2009/0265707) in further view of Vijay et al. (U.S. Patent Publication No. 2012/0030670).

Claim 2
Regarding claim 2, Harper discloses:
A computer-implemented method, comprising: receiving, from an agent within a first virtual machine running on a hypervisor, a policy message associated with the first virtual machine with regard to a policy (Harper: ¶ [0034] (Status information is sent by availability manager to hypervisor regarding performance information and notification that a threshold has been crossed, which pertains to a pre-specified rule associated with an application;  The availability manager corresponds to an agent in the claim and the pre-specified rule and associated message corresponds the policy and policy message in the claim.)). 

Further regarding claim 2, Harper does not explicitly disclose, but Goodman teaches:
the policy message comprising a report of a performance of the first virtual machine (Goodman: ¶ [0033]-[0035]; ¶ [0038]); and 
updating, by the hypervisor, the policy based at least on the received policy message (Goodman: ¶ [0033]; ¶ [0039]-[0040]). 



Further regarding claim 2, Harper in view of Goodman does not explicitly disclose, but Vijay teaches:
the report comprising an amount of delay the hypervisor observes before resetting the first virtual machine in response to an amount of time that elapsed before the first virtual machine transmitted a heartbeat or since the first virtual machine transmitted the heartbeat (Vijay: ¶ [0025]-[0027]; ¶ [0057]-[0058]).

Harper in view of Goodman does not explicitly teach including heartbeat timing information in policy messages.  Vijay teaches that an application (monitoring agent) on each VM registers with a virtualization controller (corresponding to the hypervisor in the claim), 

Claim 3
Regarding claim 3, Harper in view of Goodman and Vijay discloses:
The computer-implemented method of claim 2, wherein the policy includes how the hypervisor reacts to an error message from the agent, the error message indicating a problem with a functionality of the first virtual machine (Harper: ¶ [0034]-[0035] (Status information provided by availability manager includes error messages logged by the manager which can indicate detected failures in the running application or the guest VM)).

Claims 9-10
Claims 9-10 contain limitations for a computer-readable medium and instructions which are similar in scope to the limitations for the methods described in claims 2-3, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 16-17
Claims 16-17 contain limitations for an apparatus which are similar in scope to the limitations for the methods described in claims 2-3, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, no prior art was found which explicitly teaches or reasonably suggests the limitation of “wherein the policy message includes an amount of time that elapsed after a reset and before the first virtual machine transmitted the heartbeat” as described in the claim.  While Harper in view of Goodman and Vijay teaches inclusion of heartbeat interval information relating to a delay for waiting before restarting a VM, the combination does not explicitly teach or reasonably suggest the heartbeat interval linking a reset and transmission of a heartbeat such that it describes an amount of time that elapsed after a reset and before the first virtual machine transmitted the heartbeat (emphasis added).
Claims 11 and 18 contain similar limitations and contain allowable matter for the same reason as claim 4.  Claims 5-8, 12-15, and 19-21 depend either directly or indirectly on claims 4, 11, and 18, respectively, and therefore also contain allowable matter as a result.
  Claims 4-8, 11-15, and 18-21 are therefore objected to as being dependent upon a rejected base claim (claims 2, 9, and 16, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
. 

Response to Arguments
Applicant's arguments filed in conjunction with the Request for Continued Examination (RCE) filed on April 28, 2021, with respect to the rejection of independent claims 2, 9, and 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Applicant argues that “Hirose appears to be silent with respect to a policy rule including an amount of time the hypervisor should observe before resetting the virtual machine based on a failure to receive a heartbeat from the virtual machine.”  Upon consideration of the amended claims, the Examiner agrees.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of Vijay as detailed above.
It is noted that dependent claims 4, 11, and 18, as indicated above, contain limitations that reference “an amount of time that elapsed after a reset and before the first virtual machine transmitted the heartbeat” and have been determined to contain allowable subject matter because they refer to a specific event or condition for measuring the heartbeat time interval which was not found in the prior art.
Accordingly, claims 2-3, 9-10, and 16-17 remain rejected under 35 U.S.C. §103 as detailed above.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113